Citation Nr: 0012643	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-03 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for postoperative 
bilateral inguinal hernias, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1976 to May 
1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim seeking 
entitlement to an increased rating for bilateral inguinal 
hernias from 30 percent disabling.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Regarding the veteran's claim for an increased rating for 
post-operative bilateral inguinal hernias, although the 
veteran underwent VA examinations in August 1997 and April 
1999, the degree of the veteran's disability is still not 
clear for rating purposes.  Specifically, it is not clear 
whether the veteran has a recurrent left inguinal hernia or 
not.  A note at the end of Diagnostic Code 7338 for inguinal 
hernias instructs that a 10 percent rating is to be assigned 
for bilateral involvement provided that the second hernia is 
compensable.  Diagnostic Code 7338 allows for a 10 percent 
rating if the inguinal hernia is postoperative recurrent, 
readily reducible and well supported by truss or belt.  

As the Court noted in Massey v. Brown, 7 Vet. App. 204 
(1994), rating decisions must be based on medical findings 
that relate to the applicable criteria.  As the examination 
reports do not provide an adequate basis for relating the 
veteran's symptoms to the applicable rating criteria, the 
veteran's claim must be remanded for another VA examination 
to determine whether he has a left inguinal hernia or not.  
The examiner must also address the severity of the veteran's 
right inguinal hernia, and discuss whether the scars from the 
veteran's hernia operations are tender or painful, and/or 
poorly nourished with repeated ulceration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's post-
operative bilateral inguinal hernias that 
have not already been associated with the 
claims folder. 

3.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his post-operative bilateral 
inguinal hernias.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  Does the veteran have a right 
inguinal hernia, and if he does, can 
such hernia be characterized as 
large or small?

b. If the veteran does have a right 
inguinal hernia, is such hernia well 
supported under ordinary conditions?

c.  If the veteran does have a right 
inguinal hernia that is considered 
inoperable, is such hernia readily 
reducible?

d.  Are the veteran's scars from his 
right inguinal hernia operations 
poorly nourished with repeated 
ulceration?

e.  Are the veteran's scars from his 
right inguinal hernia operations 
tender and painful on objective 
demonstration?

f.  Does the veteran have a left 
inguinal hernia, and if does, is 
such inguinal hernia readily 
reducible?

g.  If the veteran does have a left 
inguinal hernia, and if he does, is 
such inguinal hernia well supported 
by a truss or belt?

h.  If the veteran does have a left 
inguinal hernia, is such hernia 
large or small?

i.  If the veteran does have a left 
inguinal hernia, is such hernia well 
supported under ordinary conditions?

j.  Are the veteran's scars from his 
right inguinal hernia operations 
poorly nourished with repeated 
ulceration?

k.  Are the veteran's scars from his 
right inguinal hernia operations 
tender and painful on objective 
demonstration?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his service-
connected post-operative bilateral 
inguinal hernias from 30 percent 
disabling, with particular consideration 
paid to the note at the end of Diagnostic 
Code 7338 regarding bilateral 
involvement.  The RO should also 
determine whether the veteran is entitled 
to additional 10 percent ratings for the 
scars from his inguinal hernia operations 
pursuant to Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





